Title: To George Washington from John Armstrong, 2 March 1787
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] March 2d 1787—

Amongst many others, I consider myself your Excellencys debtor—and that the small Annuity of a letter is the least discharge I can offer. how this acknowledgment has been made in the two preceding years, memory is now too weak to inform me, and having enuff to do with the trivial Originals, I do not pretend to keep Coppys—but whether my last reached you or not, will be known by the liberty I took of expressing three or four particular wishes, in detail, at the close of it.

That our political affairs at present possess but a sable aspect, and are ground of serious concern to every worthy American, I know must be Obvious to you—the early refusal of some of the States, to admit the Impost (and ’tis again refused by New-York the other day) I fear will bring on ruine—Congress is & has been, but a Council of advice, whose influence daily grows less. amongst all our diseases as far as I can observe, distrust, or the want of confidence, is not the least. it is hard to tell how we shall be governed, when we cannot trust ourselves, or which is the same thing, the men of our own choice! We seem to require more time, & perhaps discipline too, before we gain that knowledge of Government in general and of that species we have adopted in particular, that can quallify us for proper & rational Subjection, even to laws of our own making. and whosoever expects more than this from the splendid word liberty—perverts the only true meaning of it. Our happy transition from the former State, is neither well understood nor properly improved—too many think they are wise—too many selfwilled—jealous of the advantages of a Sister-State, or partial to their own; forgetting practically at least, that the Federal interest is one & but one. as to incidental advantages that are merely local, natural & inevitable, they may happen to all in their turn, they belong to the body, and should never be grudged; as well may we envy our feet, because our Shoes may happen to be better than our Hatt. On the other hand, Congress too, may probably need a reform—patience—Economy in the whole circle of their business, with frequent & explicit accounts of the disbursments of the peoples money—encouragement of honesty, industry & frugallity. from what we have heard, we must be ready to concieve that Congress have Set out in the Arrangments of their federal government, on a large & expensive Scale: a written display of them would indeed be pompous enough, and might induce strangers to believe us to be a well established & wealthy nation. a number of great departments, Boards & Tables—Rented Houses, & a group of Clerks—Capital Officers, with three & some of them four thousand dollars ⅌ annum: and all this without moral certainty or high probability, that their finances were equal to a gradual discharge of the national debt at least, as well as to this projected expence of the Federal Government, but what services may have resulted from this well Organized System,

these three years past, are not so obvious as might be wished—my meaning in these hints is far from standing opposed to method; and am also sensible that some considerable Polititions have laid it down as a Maxim, that a republican Government requires more Servants than a Monarchial—this may be so, (or rather problematical) but we know no human maxim how generalsoever, that does not vary in it’s use according to the circumstances under which it is to be applyed. An economical reformation, would appear well, as coming from the head, and likely to produce good effects—the Civil list perhaps with safety might be curtailed, & the Salaries of the absolutely necessary lessened—this would contribute much to conciliate the people & restore confidence to that body—and altho it be true in the general, that in the time of Peace we ought to prepare against War, I cannot readily admit that such preparation should lead us to infringe the rules of justice, or risque our national faith & credit—I confess dear General, I should rather See the rulers of our country in the present situation, trust the protection of God, in their weak State—than attempt to be either wise, pompous, or strong, at the expence of honor & justice; apprehending more immediately as I do from intestine difficulties, than from foreign invasion.
Most men are ready to say that Congress should have more power, as much as will answer the end of government—but what degree of power will serve this great purpose, is the question—and not easy to ascertain; this difficulty great enuff in itself, is enhansed, by the strange spirit we see too ready to prevail amongst different classes of men, every man or his neighbour, is now wise eno.—or jealous eno.—in their own conceit, or at least every State is likely to have their own Oracle. by disease & otherwise Superannuated as I now am, as you will see in the sequel of this letter, I have put my brain to the rack of late, in quest of some permanent or probable ground short of a plenary or Coercive power, and confess (tho’ with fear & trembling) I can find none—the power & ability of execution, is the very essence of power, this must be lodged somewhere, otherwise legislation is to no effect. but will this be yielded, and where shall it be placed? It must be yielded sooner or later, or we must be a much better people than at present. however evident this may be to some men, it is very questionable whether it will yet be concured

in, or whether at this Crisis, or in the first instance it ought to be adopted. there are some measures or things, wrong in themselves, that when gone into, cannot be altered for the better: so there may also be measures the most proper & salutary in themselves, that must for a time be waved & give way to the force of prejudice, which probably may happen in the question above. In a former letter I ventured to say you were not likely to have altogether done with publick appointments—and therfore mention the satisfaction of many, to see your nomination for the Convention in May next. the States will probably all send delegates, but with what restrictions we cannot tell, the late conduct of New-York relative to the Impost, is not promising—the meeting appears to be of great importance, may God Vouchsafe his blessing to it—however gloomy & unsettled the present state of things may be, there is still this Solid consolation left behind, that as God has lately favoured this country with a deliverance so remarkable & worthy of himself, we may humbly hope he has something farther in store for his Church amongst us, than to leave this people to division, anarchy & ruine! and for this hope in the favourable superintendence of the deity, we have the highest assurance interspersed thro’ his word, provided we do not, or have not already forfieted it. Our attention as a people or nation to the Gospel of jesus, (the only ground of pleasing God) and his institutions, is very far from what it ought to be, a comparative Supineness, or neglect, is too apparent, even among those we have esteemed as the best—Other Classes either verging to deism, or grossly ignorant & profane—these things & their fruits, are what we have to fear—⟨&⟩ notwithstanding, a merciful God may not yet take these forfietures at our hands; so as to leave us to ourselves—I am glad to find your Legislature supporting the morallity of the Sabbath day. If the rumour be true that the people of Kaintucky have Seized a Spanish Sloop with goods & money coming near to, or amongst them it has at this distance the aspect of very bad policy—more especially as it’s said the Governor of New-Orleance, has been rather favourable to them, and in several cases winked at his masters orders in their favour! there are various apprehensions to be infered from the forward & untutored spirit of our western people.
The allarming flame in Massachusetts seems nearly extinguished, but if the subsequent measures of that State respecting

the insurgents should be severe, amounting to death, Confiscation, or disfranchisement, the consequences may be bad, as tending to rekindle the flame. Shall I tell you in confidence, I have now twice heard, nor from low authority, some principal men of that State begin to talk of wishing one general Head to the Union, in the room of Congress!
Whether I mentioned my present disorders in a former letter to you I disremember, therefore take the liberty of doing it now. near two years ago, I was instantaniously seized with a vertigo or dizziness, attended with great Stomach sickness for a few hours, which frequently returned for about ten days, when it left me, but the Swiming or dizziness of my head remains, greatly affecting my memory & hearing tho’ without any acute pain. It is of the paralytic kind, and at my age not to be removed, but rather to look for a farther Stroak of the same kind—In this situation it is some consolation to Mrs Armstrong & myself that our Sons are Spared—the D[octo]r after a long contest with a pulmonary complaint, is pretty well recovered, but has not yet attempted his practice. The other yet remains in Philadelphia, on a mere subsistance, but I hope at once improving his mind, and outgrowing the Sallies of youth—he is said to have many friends, perhaps too many in his situation. I cannot dear General conclude this letter already too long, without a farther tresspass on your time—In Our New College began at this place, the professors are punctual, men of regularity & good Scholars, I often secretly wish you acquainted with our Principal Dr Nisbet, from Montrose in Scotland—he is a man of plain manner, a kind of walking library—speaks several of the modern, as well as the dead languages—of quick disernment & sound judgment—a great republican, but decidedly in favor of Coercive power in the Executive body, more especially as ours are elective.
I have for some time given over the thoughts of ever seeing Philada again but the funds of this institution being very weak I am often pressed by the Board of Trustees to endeavour to go down with the Principal in order to collect something for the institution—I confess the prospect of seeing you again will be a great inducement, to my undertaking this disagreeable effort hower small the effect may be, the generous & wealthy having been called on already. as I wish your name to be enrolled amongst the benefactors of this institution, I hope you may be

so fortunate as to have a few Extra guineas in your pocket for this laudible purpose. I shall when in town, send you the Doctors discourse on the advantages of human learning, & his introductory address to the Scholars.I have dear General, with great truth, the honor to be your Excellencys faithful friend & most humble Servant

John Armstrong

